Respondent has one apartment in his two-family dwelling into which he has brought to live with him his parents, his brother, and the family of the latter. He is not entitled to possession of both apartments in the dwelling nor can he obtain a second apartment on behalf of his relatives. (Matter of Prete v. Finkelstein, 274 App. Div. 905.) In any event, his hardship is self-created. (Matter of Meyer v. Finkelstein, 275 App. Div. 837.) Nolan, P. J., Carswell, Johnston, Wenzel and MaeCrate, JJ., concur.